Citation Nr: 0930967	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-12 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and C.S.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In September 2008, the Veteran testified at personal hearing 
before a Decision Review Officer (DRO).  In June 2009, the 
Veteran, his spouse, and "C.S." testified before the 
undersigned Acting Veterans Law Judge.  Transcripts of both 
hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes providing medical examinations 
when needed.  38 U.S.C.A. § 5103A.  Such examinations must be 
contemporaneous, thorough, and take into account records of 
prior treatment.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  
In September 2002, the Veteran underwent VA examinations 
addressing his diabetes, PTSD, and pes planus.  These 
examinations, even when considering VA treatment records 
associated with the claims file, are inadequate for rating 
purposes.  

With regard to symptoms suffered by the Veteran, the 2002 
examination report states that the Veteran was functioning 
well with his wife and children.  However, the results of the 
mental status examination, in their entirety, consist of the 
following:  "His mood is euthymic.  Affect is flat.  Speech 
is spontaneous, coherent, and relevant.  No signs of 
psychosis.  No suicidal or homicidal ideation.  He is alert 
and oriented times three.  Fair insight and judgment."  
There is no mention of symptoms more recently reported by the 
Veteran and his spouse.  

During the June 2009 Board hearing, the Veteran and his 
spouse testified that he has memory difficulties.  
Specifically, the Veteran testified that he gets lost while 
driving even though he knows where he is going.  Board 
hearing transcript at 16.  His spouse testified that the 
Veteran has memory problems and needs her to remind him of 
appointments and medication schedules.  Id. at 30.  She also 
reported that the Veteran tends to go for walks during 
thunderstorms.  Id. at 23.  C.S. characterized these walks as 
rituals that interfere with routine activities.  Id. at 33.  
Additionally, the Veteran testified that he has panic 
attacks.  Id at 15.  

As there is no comment regarding these symptoms in the 
November 2002 examination and as the treatment notes since 
that time do not sufficiently address these symptoms, VA must 
afford the Veteran another VA examination with regard to his 
PTSD.  

Similarly, the record is insufficient to rate the Veteran's 
diabetes.  During the Board hearing, the Veteran was present 
when his representative testified that the Veteran did not 
require a controlled diet for his diabetes.  Id. at 35.  This 
statement is contrary to the September 2002 examination 
report which stated that the Veteran treated his diabetes 
with oral medication and by following a diabetic diet.  The 
Veteran did not correct his representative's statement.  The 
Veteran testified that his diabetes currently requires one 
daily injection of insulin.  Id. at 36.  A medication list 
from August 2008 provides that he is prescribed insulin for 
injection of 15 units in the morning and 10 units in the 
evening.  These inconsistencies raise the question as to 
whether the Veteran is aware of what treatment is required by 
his diabetes.  There is no objective report as to whether the 
Veteran's diabetes still requires a restricted diet or 
requires regulation of activities.  Hence, VA should afford 
the Veteran an examination to determine the extent of 
disability caused by his diabetes mellitus.  

Finally, during the Board hearing, the Veteran's spouse 
testified that VA has prescribed arch supports for the 
Veteran but that his feet are getting worse.  Id. at 37.  
Given that the 2002 examination report is now seven years 
old, this statement indicates to the Board that another 
examination should be conducted to determine the extent of 
disability resulting from the Veteran's pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) with respect to his 
increased rating claim for pes planus.  An 
April 2008 letter was provided but only 
notes the rating criteria for mental 
disorders and diabetes mellitus, in 
addition to other disabilities not on 
appeal.

2.  Obtain any recent VA treatment records 
from Detroit dated since September 2008 
regarding the Veteran's claims on appeal.

3.  Schedule the Veteran for VA diabetes 
and feet examinations.  The examiner must 
review the Veteran's claims file and 
annotate the examination report as to 
whether he or she did review the claims 
file.  The examiner must provide findings, 
and where indicated, explanations as to 
the following:  

(a)  Whether the Veteran's diabetes 
mellitus requires insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupation and 
recreational activities).  If the 
Veteran's diabetes mellitus requires 
insulin, the examiner must report the 
number of injections required per day.  
The examiner must also address the number, 
if any, of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations in a 
year and whether the Veteran's diabetes 
mellitus requires weekly or twice per 
month visits to a diabetic care provider.  
The examiner should also note all 
complications of the Veteran's diabetes 
mellitus.  

(b)  Whether the Veteran has marked 
pronation, extreme tenderness of the 
plantar surfaces of his feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation and, if 
such is present, whether or not this is 
improved by orthopedic shoes or 
appliances.  

4.  Schedule the Veteran for a VA mental 
diseases examination.  The examiner must 
review the Veteran's claims file and 
annotate the examination report as to 
whether he or she did review the claims 
file.  The examiner should identify all 
symptoms of the Veteran's PTSD as well as 
the extent that the Veteran's PTSD results 
in social and occupational impairment.  

In addition to the above, the Board asks 
that the examiner specifically comment as 
to whether the Veteran suffers from 
obsesssional rituals that interfere with 
his daily activities and whether he 
suffers from panic attacks, and if so, how 
often.  

5.  The AMC/RO must ensure that the above 
development, and any other indicated 
development, is completed and that the 
examinations are adequate.  If the above 
development is not completed to the 
Board's specifications, the report and 
claims file must either be returned to the 
examiner or the Veteran must be afforded 
additional examination(s).  

6.  Then readjudicate the issues on 
appeal.  If any benefit sought by the 
Veteran is not granted in full, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow for an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

